Citation Nr: 1212642	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  07-25 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to January 1950 and from November 1950 to November 1951.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Waco, Texas RO has since maintained jurisdiction over the claim.  The Veteran testified at a Board hearing at the RO in Waco, Texas in March 2010.  This transcript has been associated with the file.

The Veteran submitted additional evidence in January 2012.  However, in a March 2012 brief, the Veteran and his representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2011).

The case came before the Board in January 2011 at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  
The Board observes that the Agency of Original Jurisdiction (AOJ) has not substantially complied with the January 2011 remand instructions.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  

In the January 2011 Board remand, the AOJ was instructed to schedule the Veteran for a VA examination by a vascular specialist to determine if his service-connected cold residuals made it so he was unable to obtain or maintain substantially gainful employment.  There is no evidence this was done.  Although the Veteran was afforded a VA examination in March 2011, the examiner did not indicate that he was a vascular specialist.  Because there has not been substantial compliance with the January 2011 remand, the claim must be remanded again.  Stegall, supra.

The Board further notes that the most recent VA treatment records in the claims file are from March 2010.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from March 2010 through the present.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records for the period from March 2010 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.  Schedule the Veteran for a VA examination conducted by a specialist in disorders of the vascular system in order to ascertain the effect his service-connected disabilities have on his ability to obtain and maintain substantially gainful employment.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  

The examiner's credentials as a specialist in disorders of the vascular system should be verified.

A full employment and educational history should be obtained.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is the Veteran unable to obtain or maintain substantially gainful employment due only to his service-connected residuals of cold exposure of the bilateral upper and lower extremities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders?
		
A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.  

3.  Upon completion of the above, review the examination report for compliance with the Board's directives.  Any deficiency should be addressed prior to recertification to the Board.

4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

